EXHIBIT 10 (m)

COMPUTER TASK GROUP, INCORPORATED

COMPENSATION ARRANGEMENTS FOR THE NAMED EXECUTIVE OFFICERS

Set forth below is a summary of the annual and incentive compensation paid by
Computer Task Group, Incorporated (the Company) to its named executives (defined
in Regulation S-K Item 402(a)(3)) in their current positions as of the date of
the filing of the Company’s Annual Report on Form 10-K for the year ended
December 31, 2008. All of the Company’s executive officers are at-will employees
whose compensation and employment status may be changed at any time at the
discretion of the Company’s Board of Directors, subject only to the terms of
employment agreements, as applicable, between the Company and these executive
officers.

Effective January 1, 2009, the named executive officers are scheduled to receive
the following annual base salaries in their current positions:

 

     Current
Annual
Salary

James R. Boldt
Chairman, President and Chief Executive Officer

   $ 450,000

Brendan M. Harrington
Senior Vice President, Chief Financial Officer

   $ 237,000

Michael J. Colson
Senior Vice President, Solutions

   $ 246,000

Filip J.L. Gyde (1)
Senior Vice President, General Manager, CTG Europe

   $ 300,511

Thomas J. Niehaus
Senior Vice President and General Manager, CTG HealthCare Solutions

   $ 243,000

Executive officers are also eligible to receive incentive compensation each year
primarily based upon the achievement of certain targets. These targets may
include specific levels of revenue growth, gross profit, operating income or
earnings per share. Bonuses were awarded to the named executives for 2008 as
follows:

 

     2008
Bonus

James R. Boldt

   $ 666,053

Brendan M. Harrington

   $ 170,466

Michael J. Colson

   $ 308,515

Filip J.L. Gyde

   $ 126,184

Thomas J. Niehaus

   $ 180,769

 

--------------------------------------------------------------------------------

  (1) Mr. Gyde is paid in Euros. This amount represents his base pay of 213,174
Euros translated into U.S. dollars at the January 1, 2009 exchange rate.

 

68